Citation Nr: 1414765	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-38 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability to include postoperative arthotomy with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability to include chondromalacia patella syndrome with arthralgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Louis Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Veteran presented sworn testimony during a Travel Board hearing in North Little Rock, Arkansas which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At the time of her hearing, the Veteran indicated that she believed that it would be difficult for her to return to work because of her bilateral knee disability.  The Board finds that she has therefore implicitly raised a claim for TDIU as an included claim within her increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board has added this issue to the issues for current appellate consideration.  

The Board has reviewed the Veteran's electronic record prior to rendering a remand in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board finds that the VA examination conducted in February 2011 was inadequate, in part, and therefore a new VA examination should be conducted.

When VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

At the time of the Veteran's hearing before the Board, she complained of some worsening of symptoms since her last VA examination in February 2011 VA examination, on the right knee more than the left.  As a result, and given the time that has transpired since her last examination, the Board finds that a new examination is warranted.

The Board notes that in the Veteran's September 2010 substantive appeal she limited her appeal to her knee disabilities.  Nevertheless, as noted previously, the Veteran again raised the issue of TDIU before the undersigned in her February 2012 hearing.  Therefore, given the evidence of record and the Veteran's February 2012 testimony, the Board finds that following the new examination of the knees, the examiner should provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of her bilateral knee disabilities.  After obtaining any necessary authorization or medical releases, the RO/AMC should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the RO/AMC should secure all outstanding VA treatment records.

The Board directs particular attention to the Veteran's VA records from Central Arkansas Veteran's healthcare System John L. McClellan Memorial Veterans Hospital which have not been updated since January 2013.  

The Board further notes the February 2012 hearing transcript reflect the Veteran received care at the "Minot" VA clinic. The Board notes the records contains reference to a "Mena" CBOC.  Any clarification would be helpful to ensure that there are no outstanding VA records. 

2.  After the development requested has been completed, schedule the Veteran for an appropriate VA examination. 

(A) Concerning the Veteran's knee disabilities, the VA examiner should conduct all appropriate testing to include full range of motion and instability testing to determine the extent of the Veteran's bilateral knee disabilities.

(B) Thereafter, the VA examiner is asked to determine whether the Veteran is unable to secure or follow a substantially gainful employment as a result of her service-connected bilateral knee disabilities.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected bilateral knee disabilities alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, take adjudicatory action on the Veteran's TDIU claim and increased rating claims for her bilateral knee disabilities.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


